COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS

 El Paso Healthcare System d/b/a Las           '
 Palmas Medical Center,                                       No. 08-13-00285-CV
                                               '
                             Appellant,                          Appeal from the
                                               '
 v.                                                        County Court at Law No. 3
                                               '
 Laura Murphy,                                              of El Paso County, Texas
                                               '
                            Appellee.          '                (TC# 2004-2844)




                                          ORDER

       The Court GRANTS the Appellee’s third motion for extension of time to file the brief

until June 28, 2014. NO FURTHER MOTIONS FOR EXTENSION OF TIME TO FILE

THE APPELLEE’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. John P. Mobbs, the Appellee’s Attorney, prepare

the Appellee’s brief and forward the same to this Court on or before June 28, 2014.

       IT IS SO ORDERED this 4th day of June, 2014.



                                                   PER CURIAM

Before McClure, C.J., Rivera and Rodriguez, JJ.